Schroeder, J.,
dissenting: The workmen’s compensation act does not transform all employers covered by the act into absolute insurers of the safety of their employees.
*214Employees whose duty it is to meet the public in the course of their employment are hired because they are neat and clean in their personal habits, thereby making them presentable to the public. To make an issue of the fact that the claimant herein was to look neat and presentable at all times does violence to the workmen’s compensation act.
Under the court’s holding most any employee in covered employment who meets the public in his daily work could claim compensation if he sustained an accident in his own home while bathing or grooming himself for work.
The fact that the accident resulting in the second injury to the claimant occurred in the claimant’s apartment located on the employer’s premises does not in and of itself give rise to liability under the act. (Holloway v. Consolidated Gas, Oil & Mfg. Co., 152 Kan. 129, 102 P. 2d 987; and Schooley v. Swanson, 147 Kan. 758, 78 P. 2d 858.)
It is respectfully submitted the judgment of the lower court should be affirmed.
Price, C. J., joins in the foregoing dissent.